Citation Nr: 0708072	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-34 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for defective vision of the right eye secondary to a 
healed separation of the retina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1940 to 
October 1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied an increased evaluation for defective 
vision of the right eye secondary to a healed separation of 
the retina, evaluated as 30 percent disabling. 

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in January 
2007.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran failed to report for VA eye examinations 
scheduled in February 2002, June 2002, September 2002, 
October 2003, and July 2005; and, the record contains no 
recent medical evidence sufficient to assess the level of eye 
disability for compensation purposes.


CONCLUSION OF LAW

Based on failure to report for examinations, the claim for a 
disability evaluation in excess of 30 percent for defective 
vision of the right eye secondary to a healed separation of 
the retina is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.10, 4.75, 
4.79, 4.80, 4.84a, Diagnostic Code 6077 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
subsequent to the initial agency decision in January 2003.  
The RO's September 2006 letter provided the veteran notice 
with respect to his claim for an increased rating.  He was 
informed that he could provide evidence or location of such 
and requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  The September 2006 notice 
letter addressed all of the Dingess requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes private treatment records 
from D. Drucker, M.D., D.F. Peck, M.D., and One Sky Medicine.  
The veteran has not identified any other VA and non-VA 
treatment records.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has failed to report for VA examinations in 
February 2002, June 2002, September 2002, October 2003, and 
July 2005.  Reports of contact between the RO and the veteran 
and his representative, as well as the January 2003 rating 
decision and December 2003 statement of the case, informed 
him that failure to report for a scheduled VA examination may 
have adverse consequences.  Additionally, the record clearly 
reflects that the RO made numerous attempts to reschedule the 
examinations and to accommodate the veteran's needs.  
Correspondence from the veteran's representative indicates 
that the veteran's failure to report for these examinations 
is due, in part, to health problems experienced by the 
veteran.  

While the Board sympathizes with the veteran, the Court has 
held that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When as determined by the RO (and for reasons discussed 
below, the Board agrees), entitlement to a benefit cannot be 
established or confirmed without a current VA examination, 
and the veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (b) (2006).  In view of the 
foregoing, there is no duty to schedule another examination.

Thus, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159 (2006).



Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a) (2006).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will assigned where: (1) corrected visual 
acuity in both eyes is 20/70; (2) corrected visual acuity in 
one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in 
the other eye; (4) corrected visual acuity in one eye is 
15/200 and 20/50 in the other eye; (5) corrected visual 
acuity in one eye is 10/200 and 20/40 in the other eye; (6) 
corrected visual acuity in one eye is 5/200 and 20/40 in the 
other eye ; or (7) blindness of one eye and corrected vision 
to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6070, 6074, 6076, 6077, 6078 (2006).  A 30 percent 
disability evaluation is the maximum amount assignable for 
visual loss ranging from vision of 10/200 in one eye to 
blindness in one eye having only light perception, when the 
nonservice-connected eye is not blind.  

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076 (2006).

As discussed above, when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or re-examination, and a claimant, 
without good cause, fails to report for such examination or 
re-examination, action is to be taken in accordance with 38 
C.F.R. § 3.655(b) and (c), as appropriate.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.  Again, when the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, as in the present case, the claim 
shall be denied.  Id.

It is incumbent upon a veteran to submit to VA examinations 
when applying for a VA benefit.  38 C.F.R. § 3.326 (2006).  
In this regard, the Board notes that the veteran failed to 
report to VA examinations scheduled in February 2002, June 
2002, September 2002, October 2003, and July 2005.  The Board 
acknowledges statements received from his representative 
indicating his willingness to have an examination, but that 
his overall health and his inability to travel long distances 
have prevented him from undergoing an examination.  Even so, 
without an examination, there is insufficient competent 
medical evidence to assess whether the veteran's service-
connected eye disability warrants an increased rating.

The only medical evidence of record received in support of 
this claim is treatment records from Dr. Peck and an October 
1999 letter from Dr. Drucker.  A review of these records 
indicates that the veteran complained of right eye pain and 
decreased vision in his left eye.  The right eye had no light 
perception.  Dr. Drucker indicated that he had discussed with 
Dr. Peck the prospect of the veteran undergoing an 
enucleation of the right eye to the pain that he had 
developed.  It was also noted that external and slit-lamp 
examinations of the left eye had appeared unremarkable.  
However, the findings in these records did not address the 
criteria (results of recent visual testing) necessary to 
evaluate the veteran's eye disability.  As such, this 
evidence alone is not enough to conclude that the veteran's 
eye disability warrants a higher rating.  

As previously noted, the evidence of record reveals the 
veteran has failed to report for multiple VA medical 
examinations, and that he has an obligation to cooperate, 
when required, in the development of evidence pertaining to 
his claim.  VA efforts to obtain examinations of the veteran, 
in order to fully and fairly evaluate his claim have been 
unsuccessful.  While there does appear to be good cause or 
justification for his failure to report for the VA medical 
examinations, there is also a clear indication that the 
veteran is incapable and/or unwilling to appear for an 
examination.  The Board therefore finds that remanding for 
another examination would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  However, the fact remains 
that the record does not contain sufficient competent 
clinical findings to establish that an increased rating is 
warranted.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture has not been shown by 
competent clinical evidence to be inconsistent with the 
presently assigned 30 percent evaluation.  As such, a higher 
rating is not warranted.  There is simply no competent 
medical evidence demonstrating an increase in the veteran's 
service-connected disability. Accordingly, without such 
evidence, the Board cannot conclude that the right eye 
disability warrants a higher evaluation.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for defective vision of the right eye secondary to a 
healed separation of the retina is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


